Citation Nr: 0113454	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an original rating in excess of 10 percent 
for irritable bowel syndrome (IBS) with hiatal hernia and 
gastritis.  

2.  Entitlement to an original rating in excess of 10 percent 
for pruritic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel




INTRODUCTION

The veteran had certified active service from March 1984 to 
June 1999 with prior active service of 4 years and eight 
months reported.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The veteran's claims have been placed in appellate status by 
his disagreement with the original or initial rating award 
for each of the disabilities at issue and they remain 
"original claims" and are not new claims for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  


REMAND

The veteran has submitted his personal copies of his 
postservice treatment records for consideration during the 
course of the appeal.  The veteran's most recent 
correspondence of December 2000 refers to the enclosed 
submissions as "selected entries" from his military 
retirement treatment records.  Based on the foregoing, it is 
unclear whether all of the veteran's pertinent postservice 
treatment records have been obtained and made part of the 
record or just those selected and furnished by the veteran.  
In this regard, the Board notes that while the veteran is 
capable of selecting medical records that clearly deal with 
treatment of a specific disability, as a layman, he lacks the 
expertise to select and furnish other records that may be 
pertinent, but to the untrained eye do not appear to be so.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  An 
attempt to obtain all of the veteran's pertinent postservice 
medical records should be undertaken.  

Further, the RO's classification of the veteran's service-
connected gastrointestinal problem combines three disorders 
(irritable bowel syndrome, Diagnostic Code 7319; gastritis, 
Diagnostic Code 7307; and hiatal hernia, Code 7346) into one 
disability evaluated under Diagnostic Code 7319.  On the most 
recent VA examination in June 2000, the veteran furnished a 
history of a weight loss of 25 pounds, a loss that is also 
documented in the available clinical records.  However, the 
examiner did not opine whether this weight loss could be 
related to any gastrointestinal problem present.  In this 
regard, the Board notes that weight loss is one of the 
criteria used in rating hiatal hernia under Diagnostic Code 
7346.  The Board is of the opinion that an additional 
examination is warranted to delineate the nature and extent 
of each of the veteran's gastrointestinal disorders and to 
assist in determining whether the demonstrated symptomatology 
would warrant a separate rating under the appropriate rating 
code for each disorder or if they may be properly combined.  

With respect to the veteran's pruritic dermatitis, the record 
shows a long, complex history of evaluation and treatment for 
skin problems beginning in service.  However, the Board notes 
that the most recent VA examiner in May 2000 did not have the 
claims folder available for consideration of these extensive 
records prior to his examination of the veteran.  While the 
veteran furnished treatment records that he deemed pertinent 
for the examiner's consideration, as noted above, the veteran 
is a layman and not competent to distinguish all relevant 
records.  Espiritu, supra.  Thus, the Board feels that an 
additional examination is necessary to provide the examiner 
with the opportunity to review the claims folder in its 
entirety prior to examination of the veteran.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should have the veteran 
furnish a listing of all medical care 
providers who have treated him for the 
disabilities at issue since service 
discharge in 1999, and to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
All identified records, not already in 
the claims folder, should be obtained by 
the RO.  All records obtained should be 
added to the claims folder.  

2.  The veteran should be afforded VA 
examination by an appropriate specialist 
to determine the nature and extent of his 
service connected gastrointestinal 
disabilities.  (These have been 
classified by the RO as IBS with hiatal 
hernia and gastritis (claimed as 
abdominal pain.)).  Any additional 
testing deemed appropriate by the 
examiner to better evaluate the veteran's 
condition should be undertaken.  The 
claims folder to include any additional 
treatment records obtained on remand 
should be made available to the examiner 
for review before the examination.  After 
review and examination, the examiner 
should specify the pathology and 
symptomatology attributable to each 
gastrointestinal disability identified on 
examination.  Their relationship to each 
other, if any, should also be addressed 
and any periods of exacerbation since 
service discharge should be identified.  
A rationale should be provided by the 
examiner for any opinions expressed.  

3.  The veteran should be afforded VA 
examination by an appropriate specialist 
to determine the nature and extent of his 
service connected skin disorder.  (It has 
been classified by the RO as pruritic 
dermatitis.)  Any additional testing 
deemed appropriate by the examiner to 
better evaluate the veteran's condition 
should also be undertaken.  The claims 
folder to include any additional treatment 
records obtained on remand should be made 
available to the examiner for review 
before the examination.  After review of 
the clinical records and examination, the 
examiner should describe the nature and 
extent of the veteran's skin condition to 
include any exacerbations from the time of 
service discharge to the present.  A 
rationale should be provided for any 
opinions expressed.  

4.  Any additional development or 
clarification suggested by the foregoing 
development should be undertaken by the 
RO.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  Following completion of the above 
development, the RO should readjudicate 
the issues on appeal.  In connection with 
the readjudication of the appellant's 
claims, the RO should consider Fenderson, 
supra.  In addition, regarding an original 
rating in excess of 10 percent for 
irritable bowel syndrome with hiatal 
hernia and gastritis, the RO should 
determine whether or not separate ratings 
should be assigned for each 
gastrointestinal disability.  If the RO 
rates the veteran's disabilities together, 
a citation to the pertinent law and 
regulation supporting the determination to 
rate them together must be provided.  
Alternatively, the RO should rate the 
disabilities separately.  

6.  If any determination remains adverse 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



